[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD BE
COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.

Exhibit 10.22

 

AMENDMENT NO. 4 TO DEVELOPMENT AND MANUFACTURING SERVICES AGREEMENT [ * ]

 

This Amendment No. 4 to the Development and Manufacturing Services Agreement
(“Fourth Amendment”) is made, entered into as of the date of last signature
below (the “Execution Date”), and effective as of October 1, 2019 (the “Fourth
Amendment Effective Date”) by and between ATARA BIOTHERAPEUTICS, INC., a
Delaware corporation with offices at 611 Gateway Boulevard, Suite 900, South San
Francisco, California 94080 (“Atara”); and COGNATE BIOSERVICES INC., a Delaware
corporation with offices at 4600 East Shelby Drive, Suite 108, Memphis, TN 38118
(“Manufacturer”).  Each of Atara and Manufacturer are referred to in this Fourth
Amendment as a “Party” and together, the “Parties.”  All capitalized terms used,
but not otherwise defined herein, shall have the same meaning ascribed to them
in the Services Agreement (as defined below).  

 

BACKGROUND

 

WHEREAS, the Parties have entered into that certain Development and
Manufacturing Services Agreement (the “Original Services Agreement”) effective
as of August 10, 2015, pursuant to which Atara engaged Manufacturer to perform
certain process development and manufacturing services in relation to Atara’s
products, as further described in individual work orders entered into thereunder
(the “Services”, as further defined in the Services Agreement);

 

WHEREAS, the Parties entered into the First Amendment to the Original Services
Agreement effective December 21, 2017 (the “First Amendment”) to provide for
Atara’s [ * ] certain Services at Manufacturer’s facility;  

 

WHEREAS, the Parties entered into the Second Amendment to the Original Services
Agreement effective May 4, 2018, and subsequently amended and restated effective
November 4, 2018 (collectively, the “Amended and Restated Second Amendment”) to
further revise certain terms of the Services Agreement;

 

WHEREAS, the Parties entered into the Third Amendment to the Original Services
Agreement effective June 28, 2019 (the “Third Amendment”) to further revise
certain terms of the Services Agreement;

 

WHEREAS, the Original Services Agreement, as amended by the First Amendment, the
Amended and Restated Second Amendment, and the Third Amendment are collectively
referred to in this Fourth Amendment as the “Services Agreement”;

 

WHEREAS, the Parties have agreed to further amend the Services Agreement to
revise the [ * ] of the Services Agreement [ * ], extend the Term of the
Services Agreement, and revise certain other terms of the Services Agreement;
and

 

WHEREAS, Section 15.7 of the Services Agreement provides that the Services
Agreement may only be modified by a writing signed by authorized representatives
of each Party.

 

NOW, THEREFORE, the Parties desire, for good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, to amend the Services
Agreement as set forth in this Fourth Amendment as of the Fourth Amendment
Effective Date.

 

 

--------------------------------------------------------------------------------

 

 

1.

Section 14.1 of the Services Agreement is hereby deleted in its entirety and
replaced as follows:

“14.1Term.  This Agreement is effective as of the Effective Date and, unless
terminated pursuant to this Article 14 or superseded by a CSA, will expire on
December 1, 2019.  Notwithstanding the termination or expiration of this
Agreement, the terms and conditions of this Agreement shall continue to apply to
any active or in progress Work Orders until such Work Order has been completed,
expired or otherwise terminated in accordance with the terms herein.”  

 

2.

Section 1 in Exhibit F to the Services Agreement, [ * ], is hereby deleted in
its entirety and replaced as follows:

[ * ]

 

 

3.

Notwithstanding anything herein to the contrary, the Parties agree that in lieu
of [ * ] set forth in Section 1 in Exhibit F to the Services Agreement, [ * ] is
as follows: [ * ].

 

4.

Section 7 in Exhibit F (to Services Agreement), [ * ], is hereby deleted in its
entirety and replaced as follows:

[ * ]   

 

5.

Section 8 in Exhibit F (to Services Agreement), [ * ] , is hereby deleted in its
entirety and replaced as follows:

[ * ]

 

6.

Schedule 2, [ * ] , to the Third Amendment is hereby deleted in its entirety and
replaced with Exhibit B attached to this Fourth Amendment.  

 

7.

The Parties acknowledge and agree that as of the Fourth Amendment Effective
Date, Atara has         [ * ], in accordance with the terms of the Services
Agreement prior to the amendment of the Services Agreement by this Fourth
Amendment, and notwithstanding anything to the contrary in this Fourth
Amendment, on the Fourth Amendment Effective Date, Manufacturer may invoice
Atara for [ * ].   For the avoidance of doubt, the [ * ].  For clarity, [ * ]
are set forth in Exhibit A to this Fourth Amendment.  

 

 

8.

The Parties acknowledge and agree the [ * ], as more specifically set forth in
Exhibit B.

 

9.

This Fourth Amendment is governed by and interpreted in accordance with the laws
of the State of New York, U.S.A., without reference to the principles of
conflicts of laws. The United Nations Convention on Contracts for the
International Sale of Goods shall not apply to the transactions contemplated by
this Fourth Amendment. Except as specifically amended by this Fourth Amendment,
the terms and conditions of the Services Agreement shall remain in full force
and effect. This Fourth Amendment may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Except to the extent expressly provided
herein, the Services Agreement, as amended by this Fourth Amendment, including
all appendices, exhibits and schedules to each of the foregoing, together with
all Work Orders executed by the Parties, constitute the entire agreement between
the Parties relating to the subject matter of the Services Agreement and
supersede all previous oral and written communications, including all previous
agreements, between the Parties.

[SIGNATURE PAGE TO FOLLOW]




[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Fourth Amendment as of
the last date of party-signature written below.

 

ATARA BIOTHERAPEUTICS, INC.

 

COGNATE BIOSERVICES, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s [ * ]

 

By:

/s [ * ]

Print Name:

[ * ]

 

Print Name:

[ * ]

Title:

[ * ]

 

Title:

[ * ]

Date:

[ * ]

 

Date:

[ * ]

 

 

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

EXHIBIT A

 

Schedule 2

 

[ * ]

 

 

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

EXHIBIT B

[ * ]

 

 

 

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.